Morris, J.
Defendant assigns as error the admission of certain evidence given by Ruby Rivers and Deputy Sheriff James Sasser.
The record discloses that Ruby Rivers testified for the State. She was questioned extensively by the solicitor and at one point in the direct examination defendant contends certain leading questions were asked and certain answers given that should have been excluded. The allowance of leading questions is a matter entirely within the discretion of the trial judge, and his rulings will not be disturbed on appeal, at least in the absence of abuse of discretion. Stansbury, N. C. Evidence, 2d, § 31, p. 59. No abuse of judicial discretion appears here. This assignment of error is overruled.
We have carefully examined defendant’s assignment of error relating to the testimony of Deputy Sheriff James Sasser. Defendant contends that the admission of certain of the testimony of Deputy Sheriff Sasser was prejudicial error and he should therefore be awarded a new trial. Although Deputy Sheriff Sasser did testify on cross-examination that defendant admitted shooting Mr. W. B. Braswell, when the context in which this testimony was given is considered, the evidence was not so prejudicial as to mislead the jury and warrant a new trial. Defendant later took the stand in his own behalf and testified that he was holding the gun when the shot was fired and Mr. Braswell was killed. These two statements are not inconsistent, and the jury was properly left to determine whether the killing was done accidentally, in self-defense, or with malice. This assignment of error is overruled.
Defendant assigns as error the action of the trial judge in excluding certain testimony given by Rebecca Rouse, a welfare employee and caseworker. The substance of Rebecca Rouse’s testimony, if admitted, would have concerned the policy of the Welfare Department in withholding welfare payments when a single female person with children has a continuous relationship with a male. Defendant sought to show that Ruby Rivers slanted her testimony against Warner Fowler, who had spent several nights at her home, in order not to lose her welfare payments. We feel that this argument is so conjectural as to be irrelevant and the trial judge acted properly in excluding the answers from jury consideration.
We have considered the other assignments of error and deem *441them to be without merit. Defendant was ably and well represented both at trial and on this appeal. He had a fair trial, free from prejudicial error.
Affirmed.
Mallard, C.J., and Britt, J., concur.